Citation Nr: 0514662	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for lumbosacral 
strain with degenerative changes.

3. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for residuals of a 
left elbow fracture.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to February 
1976 to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a February 2002 rating decision, the RO granted service 
connection for lumbosacral strain with degenerative changes, 
effective from February 16, 2000, and for residuals of a left 
elbow fracture, effective from April 13, 2001.  The veteran 
submitted a notice of disagreement in August 2002, claiming 
entitlement to an earlier effective date for the awards of 
service connection.  The RO issued a rating decision in 
January 2003, which amended the award of service connection 
for the residuals of a left elbow fracture to February 16, 
2000.  The veteran continued his appeal.

Also in the January 2003 rating decision, the RO denied 
service connection for PTSD.

In November 2004, the veteran testified at hearing before the 
undersigned acting Veterans Law Judge.  A transcript of that 
hearing is of record.

This issue of service connection for PTSD is REMANDED to the 
agency of original jurisdiction via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1. In an unappealed rating decision in February 1987, the RO 
denied service connection for residuals of back and left 
elbow injuries. 

2. Following the February 1987 rating decision, the claims of 
service connection for residuals of back and left elbow 
injuries were received on February 16, 2000.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 16, 2000, for the 
grant of service connection for lumbosacral strain with 
degenerative changes is not warranted. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

2.  An effective date earlier than February 16, 2000, for the 
grant of service connection for residuals of a left elbow 
fracture is not warranted.   38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits.  

In this case, the RO provided the veteran pre-RO-
adjudication, VCAA notice in a letter, dated in April 2001, 
in connection with his claims for service connection.  The 
claims were adjudicated and granted in February 2002.  The 
veteran then filed a notice of disagreement with the 
effective dates of the granted benefits, raising new issues.

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the RO 
must take development or review action it deems proper and 
issue a statement of the case if the action does not resolve 
the disagreement either by grant of the benefit sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, as here, § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  For this reason, further VCAA notice is not 
required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no outstanding evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


Effective Dates for Service Connection 

Factual and Procedural Background 

In November 1986, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, claiming 
service connection for residuals of back and left elbow 
injuries. 

In a February 1987 rating decision, the RO denied the claims.  
After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the February 1987 rating decision. 

No further communication was received from the veteran until 
February 16, 2000, when the veteran again filed claims of 
service connection for residuals of back and left elbow 
injuries. 

In a February 2002 rating decision, the RO implicitedly 
reopened the claims and granted service connection, effective 
from the date of receipt of the claim to reopen, February 16, 
2000. 

In his statements and testimony, the veteran argues that he 
is entitled to an effective date from the time he was 
discharged from service in 1976. 

Analysis

The effective date for the grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Since the February 1987 rating decision was not appealed, it 
was final.  38 U.S.C.A. § 7105.

As no further communication was received from the veteran, 
indicating the intent to apply for service connection until 
the veteran filed his current claims received on February 16, 
2000, the proper effective date for the grants of service 
connection is February 16, 2000, the date of receipt of the 
claims, following the final prior denial of the claims.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

Since the claims were not filed within one year after 
separation from service in 1976, there is no factual or legal 
basis to assign the day following separation from service as 
the effective date for the grants of service connection.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than February 16, 2000, for the 
grant of service connection for lumbosacral strain with 
degenerative changes is denied. 

An effective date earlier than February 16, 2000, for the 
grant of service connection for residuals of a left elbow 
fracture is denied. 


REMAND 

The veteran served in Vietnam from July 1965 to July 1966, 
from October 1967 to July 1969, and from November 1970 to 
July 1972.  His primary duty in Vietnam was a helicopter 
mechanic and helicopter technical inspector.  Service records 
show that he served in various campaigns including Vietnam 
Counteroffensives, Phases I through VI, the TET 
Counteroffensive, and the TET 69/Counteroffensive.  
On VA examination in September 2003, the examiner stated that 
the veteran met the criteria for combat-related PTSD from his 
Vietnam experiences contingent upon verification of the in-
service stressors.  

As the in-service stressors have not been verified, under the 
duty to assist, 38 C.F.R. § 3.159, further evidentiary 
development is needed.  Accordingly, this issue is REMANDED 
to the agency of original jurisdiction for the following 
action:  

1. Ask the U. S. Armed Forces Center for 
Unit Records Research (CURR) to research 
the operational reports and lessons 
learned for the 150th TransDet for the 
period of September 1965 at Anh Khe for a 
friendly fire incident and for the 335th 
TransCo (Aircraft DS) during TET in 
February 1968 at Chu Lai for enemy 
attacks. 

2. If the stressors are verified, 
schedule the veteran for a VA examination 
by a psychiatrist to determine whether 
the veteran suffers from PTSD, resulting 
from the verified stressors.  The 
veteran's file must be made available to 
the examiner for review.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


